Citation Nr: 1722410	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969, from December 1990 to July 1991, from January 2003 to January 2004, and from October 2005 to June 2006, with additional periods of reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue on appeal was previously characterized by the RO as a claim to reopen based upon the Veteran's notice of disagreement (NOD) which was submitted following a May 2009 rating decision.  However, the Board notes that following the February 2008 rating decision which initially denied his claim, the Veteran requested reconsideration in December 2008 and continued to submit relevant evidence within one year of the February 2008 RO decision.  As such, the Board finds the February 2008 RO decision did not become final and it has been properly identified as the rating decision on appeal.  See 38 C.F.R. § 3.156(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is warranted regarding the Veteran's claim of entitlement to service connection for obstructive sleep apnea (OSA).  

The record reflects that the Veteran was most recently discharged from active service in June 2006.  Thereafter, his OSA was diagnosed following a December 2006 private sleep study.  The Board notes that the Veteran was referred for the sleep study by a private physician, Dr. Dennis Kim, for evaluation of the Veteran's daytime hypersomnolence and irregular snoring.  

Significantly, it does not appear that the Veteran has provided private treatment records from Dr. Kim regarding his referral for a sleep study, or authorized VA to obtain such records on his behalf.  Because it appears that there are outstanding relevant private treatment records which have not been obtained, the Veteran must be given the opportunity to provide any outstanding relevant private treatment records from Dr. Kim or to authorize VA to obtain such records on his behalf.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary current authorization, obtain and associate any identified private treatment records, including from Dr. Dennis Kim from at least 2006, with the claims file.  If any such records are unavailable, clearly document this within the claims file and properly notify the Veteran.  The Veteran may submit these records himself.

2.  Thereafter, undertake any additional development warranted as a result of the above development.  

3.  Readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


